DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks February 4, 2021. Claims 8, 9, 11, 17, 18, and 20-23 have been amended. Claims 1-22 are pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response, filed February 4, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
Allowable Subject Matter
4.	Claims 1-22 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Davydov et al. (US 2018/0288745) and Pelletier (US 2018/0332605) are generally directed to techniques for detecting puncturing of a first PDSCH (physical downlink shared channel) associated with a UE (user equipment) by a second PDSCH with a shorter TTI (transmission time interval); and determining based on the downlink control information (DCI), that the serving cell has indicated that 
However, in consideration of the claim amendment with arguments/remarks filed on February 4, 2021 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving, via the higher layer signaling, a second indication comprising a bit-map, the bit- map indicating (i) a first configuration for a first set of shortened transmission time intervals of a subframe and (ii) a second configuration for a second set of shortened transmission time intervals of the subframe;” and “monitoring a second set of control channel candidates in the physical resource block set in the second set of shortened transmission time intervals according to the second configuration,” as specified in claim 1.
Claim 12 includes the similar limitations.
“transmitting, by the node via the higher layer signaling, a second indication comprising a bit-map, the bit-map indicating (i) a first configuration for a first set of shortened transmission time intervals of a subframe and (ii) a second configuration for a second set of shortened transmission time intervals of the subframe;” and “transmitting the at least one selected physical resource block set to identify the second control information,” as specified in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
							/WEI ZHAO/
Primary Examiner
Art Unit 2473